395 U.S. 210
89 S.Ct. 1767
23 L.Ed.2d 213
BROTHERHOOD OF RAILROAD TRAINMENT et al.v.John P. O'CONNELL, etc., et al.
No. 158.

Elmer L. DIRKS, Individually and as General Chairman
of the Brotherhood of Railroad Trainmen, et al.,
v.
W. L. BIRKHOLZ et al.
No. 172.
Supreme Court of the United States
May 26, 1969
Arnold B. Elkind, New York City, for petitioners in No. 158.
David L. Uelmen, Milwaukee, Wis., for petitioners in No. 172.
Lee Leibik, Chicago, Ill., for respondents.
On Writs of Certiorari to the United States Court of Appeals for the Second and Seventh Circuits.
PER CURIAM.


1
The judgments are vacated and the cases are remanded to the respective district courts with instructions to dismiss the cases as moot.